Citation Nr: 0928819	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC) benefits as a remarried widow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.  The Veteran died in November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of 
his death in November 1998.

2.  In a November 1998 rating decision, service connection 
for the cause of the Veteran's death was granted as well as 
Chapter 35 educational assistance benefits.

3.  In January 2001, the appellant married S.N., when she was 
52 years old.


CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC 
benefits as the remarried widow of a veteran as a matter of 
law.  38 U.S.C.A. § 103 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.50, 3.55 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  See 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.


Reinstatement of DIC

The appellant was born in October 1948.  The appellant and 
the Veteran married in September 1967.  The appellant was 
married to the Veteran at the time of his death in 
November 1998.  

Thereafter, the appellant filed a claim for DIC benefits.  In 
a November 1998 rating decision, service connection for the 
cause of the Veteran's death was granted as well as Chapter 
35 educational assistance benefits.

Subsequently, in January 2001, the appellant married S.N., 
when she was younger than 57 years old.

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  Recent legislation has set forth 
some limited exceptions, providing for specific benefits to 
certain surviving spouses whose remarriages are still intact.  
In the Veterans Benefits Act of 2002, retention of Civilian 
Health and Medical Program of the Department of Veterans 
Affairs (CHAMPVA) benefits was authorized for surviving 
spouses who remarried after the age of 55.  See Pub. L. 107-
330, § 101(a), 116 Stat. 2820 (2002) (codified at 38 U.S.C.A. 
§ 103(d)(2)(B)).  The following year, legislation was 
enacted, permitting surviving spouses who remarried after the 
age of 57 to retain additional VA benefits, such as DIC and 
dependents' educational assistance.  See Veterans Benefits 
Act of 2003, Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C.A. § 103(d)(2)(B)).

Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  A review of the 
legislative history discloses that 55 years was the age 
originally proposed.  However, that is not the version of the 
bill that passed, and the Board's function is to apply the 
law, as it stands, to the facts of a particular case.  In 
this case, the appellant was 52 years old when she remarried.  

As indicated above, the record reflects and the appellant 
does not dispute that she was under age 57 at the time of her 
remarriage in January 2001.  The Board acknowledges that had 
she been 57 years old when her remarriage had taken place she 
would be entitled to reinstatement of DIC benefits under the 
current law.  The appellant maintains that the age 
restriction is unfair and age should not be an issue.  While 
the Board is sympathetic to the appellant's arguments, the 
Board is unable to provide a legal remedy, as the law is 
clearly stated.

In this regard, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Further, the United States Supreme Court, in 
Richmond, went so far as to point out that "[i]t is a federal 
crime, punishable by fine and imprisonment, for any 
Government officer or employee to knowingly spend money in 
excess of that appropriated by Congress."  Richmond, 110 S. 
Ct. at 2474.

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  See Sabonis.


ORDER

Entitlement to reinstatement of DIC benefits as a remarried 
widow is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


